UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33245 EMPLOYERS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 04-3850065 (IRS Employer Identification No.) 10375 Professional Circle, Reno, Nevada 89521 (Address of principal executive offices and zip code) (888) 682-6671 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, $0.01 par value per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yesx No o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June 30, 2010 was $613,703,664 Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNo x Class Common Stock, $0.01 par value per share February 18, 2011 38,467,790 shares outstanding Explanatory Note This Form 10-K/A amends the Annual Report on Form 10-K of Employers Holdings, Inc. for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the Commission) on February 24, 2011 (Form 10-K) for the sole purpose of furnishing the interactive data file (Exhibit 101) required pursuant to Rule 405 of Regulation S-T.Exhibit 101 was omitted from the registrant’s filing of the Form 10-K due to technical difficulties encountered during the electronic transmission of the Form 10-K to the Commission that prevented the submission of Exhibit 101. No other changes have been made to this Form 10-K other than the furnishing of the exhibit described above. This 10-K/A does not modify or update in any way disclosures made in the Form 10-K. PART IV Item 15.Exhibits and Financial Statement Schedules The Exhibit Index on page 4 of this report sets forth a list of exhibits. 2 SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Reno, State of Nevada on February 25, 2011. EMPLOYERS HOLDINGS, INC. By: /s/Douglas D. Dirks Name:Douglas D. Dirks Title:Chief Executive Officer 3 Exhibits: Exhibit No. Description of Exhibit Included Herewith Incorporated by Reference Herein Form Exhibit Filing Date *101.INS XBRL Instance Document X *101.SCH XBRL Taxonomy Extension Schema Document X *101.CAL XBRL Taxonomy Extension Calculation Linkbase Document X *101.DEF XBRL Taxonomy Extension Definition Linkbase Document X *101.LAB XBRL Taxonomy Extension Label Linkbase Document X *101.PRE XBRL Taxonomy Extension Presentation Linkbase Document X ————— *XBRL (eXtensible Business Reporting Language) information is furnished and not filed for purposes of Sections 11 and 12 of the Securities Act of 1933 and Section 18 of the Securities Exchange Act of 1934. 4
